DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions.
This Office Action is in response to Amendments, Remarks, and RCE filed on 12/28/2020.
 Claims 1, 9, 17, and 23 have been amended.
Claims 8, 16, and 30-41 have been cancelled.
Claims 1-7, 9-15, and 17-29 are currently pending and considered below.

Response to Amendment

Applicant’s arguments and amendments, see Remarks/Amendments, filed 12/28/2020, with respect to the rejection of claims 1-7, 9-15, and 17-29 under 35 USC §103 have been fully considered and are persuasive.  The rejection of claims 1-7, 9-15, and 17-29 under 35 USC §103 has been withdrawn.  Amended independent claims 1, 9, 17, and 23 includes additional elements not taught by the prior art and therefore include allowable subject matter as detailed below.

Allowable Subject Matter

Claims 1-7, 9-15, and 17-29 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Tune (US 2013/0268342), Ranasinghe (US 2016/0335707), and Linevsky (US 2012/0078731) disclosing:
Tune (2013/0268342) disclosing a system for redeeming points in a transaction, the points including a loyalty point system applied for discounts amongst merchants.
Ranasinghe (2016/0335707) disclosing a merchant engagement system among virtual shopping carts across merchants.
Linevsky (2012/0078731) disclosing a system and method of browsing catalogs from multiple merchants.
The prior art of record, however, does not teach at least these elements of the independent claims:
maintain and display a shopping cart in the shopping website to keep track of any product selected by the user from different existing ecommerce web pages of the existing ecommerce websites of the plurality of merchants; 
display a first web page of the shopping website, the first web page displaying in its view:
the shopping cart and an existing first merchant website display of the first merchant 
wherein the existing first merchant website display displays a first product of the existing first ecommerce website
refresh the shopping website to display a second web page, when the user navigates within the shopping website from the first merchant to the second merchant, the second web page displaying in its view: 
the shopping cart and an existing second merchant website display of the second merchant, 
wherein the existing second merchant website display displays a second product of the existing second ecommerce website
display a popup recommending a third product offered by the existing third ecommerce website of the third merchant when the shopping website displays the second product of the existing second ecommerce website of the second merchant, wherein purchase of a combination of the second product and the third product receives a selected discount;
determine a number of loyalty points available in the user's loyalty account sponsored by the first merchant; 
deduct at least a portion of the available loyalty points from the user's loyalty account in exchange for a currency value; and 
reduce the cost of the purchase order of the second product sold by the second merchant and the third product sold by the third merchant by the currency value exchanged from the loyalty points sponsored by the first merchant
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.C/Examiner, Art Unit 3682

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682